 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                                Plaintiff,             ORDER
                   v.
12
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s October 2019

16   invoice and DIRECTS the Clerk to pay the August 2019 invoice from funds on deposit in

17   the registry of the court regarding this case.

18          Dated this 2nd day of January, 2020.

19

20                                                    A
                                                      JAMES L. ROBART
21
                                                      United States District Judge
22


     ORDER - 1
